UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material pursuant to Rule 14a-12 GSE HOLDING, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated, and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2), and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration number or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule, or Registration Statement No.: Filing Party: Date Filed: Notice of 2013 Annual Meeting and Proxy Statement Houston, Texas April 5, 2013 Dear Shareholders, I am pleased to invite you to attend GSE Holding, Inc.’s 2013 Annual Meeting of Shareholders on Tuesday, May 7, 2013 at 9:00 a.m., Central Time, at GSE Holding, Inc.’s headquarters located at 19103 Gundle Road, Houston, Texas 77073. At the annual meeting, shareholders will vote on the matters set forth in the accompanying notice of annual meeting and proxy statement. In addition, we will discuss our 2012 performance and answer your questions. Details regarding admission to the meeting and the business to be conducted are more fully described in the accompanying notice of annual meeting of shareholders and proxy statement.The notice of annual meeting of shareholders, proxy statement and proxy are being mailed to shareholders on or about April 5, 2013. Your vote is important. To make it easier for you to vote your shares, you have the choice of voting over the internet, by telephone, or by completing and returning the enclosed proxy card. The proxy card describes your voting options in more detail. Very Truly Yours, Mark C. Arnold President, Chief Executive Officer and Director Your vote is important. Please vote by internet, telephone or mail as soon as possible. [Intentionally Left Blank] ii Notice of Annual Meeting of Shareholders The GSE Holding, Inc. 2013 Annual Meeting of Shareholders will be held on Tuesday, May 7, 2013, beginning at 9:00 a.m., Central Time, at GSE Holding, Inc.’s headquarters located at 19103 Gundle Road, Houston, Texas 77073. The purpose of the Annual Meeting is to: 1) Elect seven directors; 2) Ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for 2013; 3) Hold an advisory vote to approve executive compensation; 4) Hold an advisory vote on the frequency of the advisory vote to approve executive compensation; and 5) Transact such other business as may properly come before the meeting or any adjournment or postponement of the meeting. Holders of our common stock of record at the close of business on March 26, 2013 are entitled to vote at the annual meeting. Please note that space limitations make it necessary to limit attendance to shareholders.Registration will begin at 8:00 a.m., Central Time, on May 7, 2013.You may be asked to present valid picture identification, such as a driver’s license or passport.Shareholders holding stock in brokerage accounts (“street name” holders) will need to bring a copy of the voting instruction card or a brokerage statement reflecting stock ownership as of the record date.Cameras, recording devices and other electronic devices will not be permitted at the meeting. Your vote is important and we encourage you to vote your shares promptly, whether or not you plan to attend the annual meeting. You may vote by internet, telephone or mail. Please see Questions and Answers beginning on page 1 of the proxy statement for more information on how to vote your shares. By Order of the Board of Directors, Mark A. Whitney Secretary iii GENERAL INFORMATION The Board of Directors of GSE Holding, Inc. (the “Board” or the “Board of Directors”) is soliciting your proxy to vote at our 2013 annual meeting of shareholders (“Annual Meeting”) or at any postponement or adjournment of the meeting. This proxy statement summarizes the information you need to know in order to vote at the Annual Meeting. We will begin distributing this proxy statement, the proxy card and the 2012 Annual Report on or about April 5, 2013. In this proxy statement, references to “we,” “our,” “GSE” and the “Company” refer to GSE Holding, Inc. References to “2012,” “fiscal 2012,” “fiscal year 2012” or similar references refer to the fiscal year ended December 31, 2012 and references to “2011,” “fiscal 2011,” “fiscal year 2011” or similar references refer to the fiscal year ended December 31, 2011. QUESTIONS AND ANSWERS Proxy Materials Why am I receiving this proxy statement? We are soliciting proxies for our 2013 Annual Meeting of shareholders.You are receiving a proxy statement because you owned shares of our common stock on March 26, 2013, the record date, and that entitles you to vote at the meeting.By use of a proxy, you can vote whether or not you attend the meeting.This proxy statement describes the matters on which we would like you to vote and provides information on those matters so that you can make an informed decision. What information is contained in this proxy statement? The information in this proxy statement relates to the proposals to be voted on at the Annual Meeting, the voting process, our Board and Board committees, the compensation of directors and executive officers for 2012 and other required information. Will I receive a copy of GSE’s annual report? A copy of our 2012 Annual Report on Form 10-K and a letter from Mark C. Arnold, our Chief Executive Officer, are enclosed. You may request another free copy of our Annual Report on Form 10-K for the year ended December 31, 2012 from: GSE Holding, Inc. Attn: Investor Relations 19103 Gundle Road Houston, Texas 77073 (281)443-8564 Alternatively, you can access our 2012 Annual Report on Form 10-K and other financial information at www.gseworld.com.We will also furnish any exhibit to the 2012 Annual Report on Form 10-K if specifically requested. 1 Voting Information What is the purpose of the Annual Meeting and what matters am I voting on? The purpose of the Annual Meeting is to: · Elect seven directors (see page 7). · Ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for 2013 (see page 10). · Hold an advisory vote to approve named executive officer compensation (see page 11). · Hold an advisory vote on the frequency of the advisory vote on executive compensation (see page 12). · Transact such other business as may properly come before the meeting. A description of each proposal and the Board’s recommendation with respect to each proposal are set forth in this proxy statement.Shareholders are being asked to vote on these proposals. How many directors can I vote for? Our Board currently consists of seven directors.Shareholders can vote for up to seven nominees. How does the Board recommend that I vote? The Board recommends that you vote: · FOR the Board’s proposal to elect each of the director nominees to the Board (see page 7). · FOR the Board’s proposal to ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for 2013 (see page 10). · FOR approval of the advisory vote on named executive officer compensation (see page 11). · To conduct future advisory votes on executive compensation EVERY THREE YEARS (see page 12). How do I vote? If you are a holder of record (that is, your shares are registered in your own name with our transfer agent), you can vote either in person at the Annual Meeting, by proxy without attending the Annual Meeting or by Internet, telephone or mail.We urge you to vote by proxy even if you plan to attend the Annual Meeting so that we will know as soon as possible that enough votes will be present for us to hold the meeting.If you attend the meeting in person, you may vote at the meeting and your proxy will not be counted. If you hold your shares in “street name,” you must either direct the bank, broker or other record holder of your shares as to how to vote your shares, or obtain a proxy from the bank, broker or other record holder to vote at the meeting.Please refer to the voting instruction cards used by your bank, broker or other record holder for specific instructions on methods of voting, including by telephone or using the Internet if such services are offered by your bank, broker or other record holder. Your shares will be voted as you indicate.If you return the proxy card but you do not indicate your voting preferences, then the individuals named on the proxy card will vote your shares in accordance with the recommendations of our Board.Our Board and management do not now intend to present any matters at the Annual Meeting other than those outlined in the notice of the Annual Meeting.Should any other matter requiring a vote of shareholders arise, shareholders returning the proxy card confer upon the individuals named on the proxy card 2 discretionary authority to vote the shares represented by such proxy on any such other matter in accordance with their best judgment. Can I change or revoke my vote? Beneficial Shareholders.Beneficial shareholders should contact their broker, bank or other nominee for instructions on how to change their vote. Registered Shareholders.Registered shareholders may change a properly executed proxy at any time before its exercise by: ·delivering written notice of revocation to the Secretary at our principal executive offices at 19103 Gundle Road, Houston, Texas 77073; ·submitting another proxy that is dated later than the original proxy; or ·voting in person at the meeting. How many votes do I have? You will have one vote for every share of our common stock that you owned on March 26, 2013. How many shares are entitled to vote? There were 20,107,566 shares of our common stock outstanding as of the record date and entitled to vote at the meeting.Each share is entitled to one vote. How many shares must be present to hold the meeting? Under our amended and restated by-laws, holders of a majority of the outstanding shares of capital stock entitled to vote must be present, in person or by proxy, to hold the Annual Meeting. How many votes are needed for the proposals to pass? · The seven nominees for director who receive the highest number of votes at the Annual Meeting in person or by proxy will be elected.If the shares you own are held in “street name” by a bank, broker or other record holder, your bank, broker or other record holder is required to vote your shares according to your instructions. · The affirmative vote of a majority of the shares present in person or by proxy must be cast in favor of the ratification of the appointment of the independent registered public accounting firm. · The affirmative vote of a majority of the shares present in person or by proxy is required for advisory approval of the Company’s executive compensation.The vote is advisory and non-binding in nature but our Compensation Committee will carefully consider the outcome of the vote when making future decisions regarding executive compensation arrangements. · The option of one year, two years or three years that receives the highest number of all votes cast in person or by proxy will be the frequency of the advisory vote on the compensation of our named executive officers selected by our shareholders.The vote is advisory and non-binding in nature but our Board will carefully consider the outcome of the vote when making future decisions. 3 What if I vote “withhold” or “abstain”? In the election of directors (proposal one), you may vote “FOR” all or some of the nominees or you may vote to “WITHHOLD” with respect to one or more of the nominees.A vote to “WITHHOLD” on the election of directors will have no effect on the outcome. With regard to the proposal to approve, on a non-binding advisory basis, the frequency of the advisory vote on executive compensation every one, two or three years (proposal four), you may vote for one year, two years or three years or you may “ABSTAIN” from voting. If you vote “ABSTAIN,” your shares will be counted as present for purposes of determining whether enough votes are present to hold the Annual Meeting. For the other items of business (proposals two and three), you may vote “FOR,” “AGAINST” or “ABSTAIN.” A vote to “ABSTAIN” on the other items of business will have the same effect of a vote “AGAINST.”If you vote “ABSTAIN,” your shares will be counted as present for purposes of determining whether enough votes are present to hold the Annual Meeting. Is cumulative voting permitted for the election of directors? No. What if I don’t return my proxy card and don’t attend the Annual Meeting? If you are a holder of record and you don’t vote your shares, your shares will not be voted. If you hold your shares in “street name,” and you don’t give specific voting instructions to your bank, broker or other record holder, it will still be able to vote your shares with respect to certain “discretionary” items, but will not be allowed to vote your shares with respect to certain “non-discretionary” items. The ratification of BDO USA, LLP as our independent registered public accounting firm (proposal two) is considered to be a discretionary item under the applicable stock exchange rules and your bank, broker or other record holder will be able to vote on that item even if it does not receive instructions from you, so long as it holds your shares in its name.The election of directors (proposal one), the advisory vote to approve named executive officer compensation (proposal three) and the advisory vote to approve the frequency of the advisory vote on executive compensation (proposal four) are “non-discretionary” items. If you do not instruct your bank, broker or other record holder how to vote with respect to these items, your bank, broker or other record holder may not vote with respect to these proposals and those votes will be counted as “broker non-votes.”“Broker non-votes” are shares that are held in “street name” by a bank, broker or other record holder that indicates on its proxy that it does not have or did not exercise discretionary authority to vote on a particular matter.“Broker non-votes” will be included in determining the presence of a quorum at the Annual Meeting, but will not be counted for purposes of voting on “non-discretionary” items (proposals one, three and four). What happens if a nominee for director declines or is unable to accept election? If you vote by proxy, and if unforeseen circumstances make it necessary for our Board to substitute another person for a nominee, the individuals named on the proxy card will vote your shares for that other person. Is my vote confidential? Yes.Your voting records will not be disclosed to us except: ·as required by law; ·to the inspector of election; or ·if the election is contested. 4 If you are a holder of record, and you write comments on your proxy card, your comments will be provided to us, but your vote will remain confidential. What should I do if I receive more than one set of voting materials? You may receive more than one set of voting materials, including multiple copies of this proxy statement and multiple proxy cards or voting instruction cards.For example, if you hold your shares in more than one brokerage account, you may receive a separate voting instruction card for each brokerage account in which you hold shares.If you are a stockholder of record and your shares are registered in more than one name, you will receive more than one proxy card.Please vote your shares applicable to each proxy card and voting instruction card that you receive. Where can I find the voting results of the Annual Meeting? We intend to announce the preliminary voting results at the Annual Meeting and publish the final results on a Form 8-K within four business days of the Annual Meeting. How may I view a list of GSE’s shareholders? A list of shareholders entitled to attend and vote at the 2013 Annual Meeting will be available for viewing during normal business hours during the ten days preceding the date of the 2013 Annual Meeting at our offices located at: 19103 Gundle Road Houston, Texas 77073 The list will be available for viewing also at the 2013 Annual Meeting.You must be a stockholder of GSE and present valid identification to view the list. Who is soliciting my vote? Our Board is soliciting your vote for matters being submitted for stockholder approval at the Annual Meeting. Giving us your proxy means that you authorize the proxy holders identified on the proxy card— J. Michael Kirksey andMark A. Whitney — to vote your shares at the meeting in the manner you direct. You may vote for all, some or none of our director nominees.You may also vote for or against the other proposals on the proxy card or abstain from voting.If you sign and return the enclosed proxy card but do not specify how your shares are to be voted, your shares will be voted in accordance with the recommendations of our Board.If any other matters are properly presented at the Annual Meeting for consideration, the persons named as proxies in the enclosed proxy card will vote as recommended by our Board or, if no recommendation is given, in their own discretion.Moreover, our Board reserves the right to adjourn or postpone the 2013 Annual Meeting for failure to obtain a quorum, for legitimate scheduling purposes or based on other circumstances that, in our Board’s belief, would cause such adjournments or postponements to be in the best interests of all of our shareholders. Stock Ownership Information What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most GSE shareholders hold their shares through a bank, broker or other record holder rather than directly in their own name.As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholder of Record If your shares are registered directly in your name with our transfer agent, American Stock Transfer& Trust Company, LLC (“AST”), you are considered, with respect to those shares, the stockholder of record, and these proxy materials are being sent directly to you by us.As the stockholder of record, you have the right to grant your 5 voting proxy directly to us or to a third party, to vote in person at the meeting, or to vote by Internet, telephone or mail.We have enclosed a proxy card for you to use. Beneficial Owner If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in “street name,” and these proxy materials are being forwarded to you together with a voting instruction card on behalf of your bank, broker or other record holder.As the beneficial owner, you have the right to direct your bank, broker or other record holder how to vote and you also are invited to attend the Annual Meeting.Your bank, broker or other record holder has enclosed or provided voting instructions for you to use in directing the bank, broker or other record holder how to vote your shares. Since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the meeting unless you obtain a “legal proxy” from the bank, broker or other record holder that holds your shares, giving you the right to vote the shares at the meeting. What if I have questions for GSE’s transfer agent? Please contact AST at (800) 937-5449 or the address listed below with questions concerning stock certificates, transfer of ownership or other matters pertaining to your stock account. By Mail: American Stock Transfer& Trust Company, LLC Operations Center 6201 15th Avenue Brooklyn, New York 11219 6 PROPOSALS TO BE VOTED ON Proposal No. 1: Election of Directors There are seven nominees for election to our Board of Directors this year.Messrs.Evans, George and Goodrich have served on our Board of Directors since 2004.Mr.Arnold has served on our Board of Directors since 2009.Messrs. Griffin and Sorrentino have served on our Board of Directors since 2011.Mr.Steinke has served on our Board of Directors since 2012.Information regarding the business experience of each nominee is provided below.Each director is elected annually to serve until the next annual meeting or until his successor is elected and qualified or until his earlier death, resignation or removal.There are no family relationships among our executive officers and directors. We are party to a Stockholders Agreement with Code Hennessy& Simmons LLC (“CHS”) that gives CHS the right to nominate directors to the Board. See “Certain Relationships and Related Transactions – Amended and Restated Stockholders Agreement” on page42 of this proxy statement for a description of that agreement.Mr.George was nominated for election to the Board pursuant to CHS’ rights under the Stockholders Agreement. If you sign your proxy card or voting instruction card but do not give instructions with respect to voting for directors, your shares will be voted for the seven persons recommended by the Board.If you wish to give specific instructions with respect to voting for directors, you may do so by indicating your instructions on your proxy card or voting instruction card. The biographies of each of the nominees below contain information regarding the person’s service as a director, business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the Nominating and Corporate Governance Committee and the Board to determine that the person should serve as a director. All of the nominees have indicated to us that they will be available to serve as directors.In the event that any nominee should become unavailable or a vacancy on the Board is otherwise created, however, the proxy holders, J. Michael Kirksey and Mark A. Whitney, will vote for a nominee or nominees designated by the Board, unless the Board chooses to reduce the number of directors serving on the Board or leave the place vacant to be filed at a later time. Our Board recommends a vote “FOR” the election to the Board of Directors of each of the following nominees. Vote Required The seven persons receiving the highest number of “FOR” votes represented by shares of our common stock present in person or represented by proxy at the Annual Meeting will be elected. 7 Robert C. Griffin Director since 2011 Age 65 Mr.Griffin became a director in June 2011 and is currently our Chairman of the Board. His career spans over 25 years in the financial sector. Most recently Mr.Griffin was Head of Investment Banking Americas and Management Committee Member for Barclays Capital from 2000 until his retirement in 2002. Prior to joining Barclays, from 1998 to 2000, Mr.Griffin worked for Bank of America Securities as Global Head of Financial Sponsor Coverage and a member of the Montgomery Securities Subsidiary Management Committee. From 1997 to 1998, Mr.Griffin served as Group Executive Vice President for Bank of America and a member of its Senior Management Committee. Mr.Griffin currently serves as a director of Builders FirstSource, Inc. (NASDAQ: BLDR) where he is Chairman of the Audit Committee and was Chairman of their Special Committee in 2009. Mr.Griffin also currently serves as a director of Commercial Vehicle Group, Inc. where he is Chairman of the Audit Committee and was previously Chairman of the Nominating and Corporate Governance Committee. From February 2008 until its sale in December 2009, Mr.Griffin served as a director of Sunair Services Corporation where he was a member of the Audit Committee and Chairman of their Special Committee. Mr.Griffin brings strong financial and management expertise to our Board through his experience as an officer and director of a public company, service on other boards and his senior leadership tenure within the financial industry. Mark C. Arnold Director since 2009 Age 54 Mr.Arnold has served as our President and Chief Executive Officer since September 2009. Prior to joining GSE, Mr.Arnold was Vice President and General Manager at the Lubrizol Corporation, a specialty chemical company, from 2007 to 2009.In addition, Mr.Arnold brings to GSE over 15years of experience in the global civil construction markets at Advanced Drainage Systems, Inc. (“ADS”), a leading manufacturer of polyethylene pipe located in Hilliard, Ohio. Mr.Arnold’s assignments at ADS from 1993 to 2007 included: Vice President of International Operations, Vice President of Sales Engineering and Market Development and Director of Distribution Operations. Prior to ADS, Mr.Arnold worked for General Electric from 1983to 1993. Mr.Arnold’s GE career began in GE’s Manufacturing Management Program, and was followed by assignments in GE’s Aircraft Engines business as a Process Engineer, Quality Manager, Engine Program Manager and Manager of Technical Marketing and Sales Engineering. He holds a Bachelor of Science in Industrial and Systems Engineering from Ohio University, a Masters of Business Administration from Cleveland State University and a Masters of Science in International Strategic Studies from the U.S. Army War College. Mr.Arnold is also a Brigadier General in the U.S. Army Reserve. Michael G. Evans Director since 2004 Age 58 Mr.Evans became a director in 2004. Mr.Evans currently serves as President and CEO of Waddington North America, Inc., a designer and manufacturer of plastic disposable tableware and packaging, and has served in this position since 1995. In July 2000, the U.K. parent company of John Waddington Ltd., a U.K. public company, divested its North American business operations, which included Waddington North America. From 1978 until the 2000 divestiture, Mr.Evans served in various capacities for John Waddington Ltd. in the U.K. and the United States, including as a director of John Waddington Ltd. from 1996 through 2000. Marcus J. George Director since 2004 Age 43 Mr.George became a director in 2004. Mr.George joined CHS, a private equity investment firm, in 1997 and was promoted to Partner in 2007. Prior to CHS, Mr.George was employed by Heller Financial, Inc. in the Corporate Finance Group. He also worked for KPMG. Mr.George brings to the Board of Directors substantial experience in private equity investments focused on infrastructure and industrial products. He holds a Bachelor of Business Administration from the University of Notre Dame and a Masters of Business Administration from the University of Chicago. Mr.George serves on the Board of Directors of Thermon Group Holdings, Inc. (NYSE: THR) and Dura-Line Holdings, Inc., and has served as a director of Waddington North America, Inc. 8 Richard E. Goodrich Director since 2004 Age 69 Mr.Goodrich became a director and Chairman of our Audit Committee in 2004. From 2001 to 2005, Mr.Goodrich served as Executive Vice President and Chief Financial Officer of Chicago Bridge& Iron Company N.V. (NYSE: CBI), an engineering, procurement and construction company that provides services to customers in the chemicals and energy industries. Mr.Goodrich served as acting Chief Financial Officer of Chicago Bridge& Iron Company after that time and currently devotes part of his time to serving on the boards of public companies. Mr.Goodrich also serves as a director of Thermon Group Holdings, Inc. (NYSE: THR) and Chart Industries (NASDAQ: GTLS). Mr.Goodrich is a Certified Public Accountant having been certified in the District of Columbia in November 1970. Mr.Goodrich brings to the Board of Directors the experience and international operations insight of a chief financial officer of a large multinational company. Charles A. Sorrentino Director since 2011 Age 67 Mr.Sorrentino became a director in June 2011. Most recently he served as President and Chief Executive Officer of Houston Wire& Cable Company (NASDAQ: HWCC), a distributor of electrical wire and cable and related services, from 1998 until his retirement in December 2011. Prior to joining Houston Wire& Cable Company, from 1994 to 1998, Mr.Sorrentino served as President of Pameco Corporation (NYSE: PCN), a national heating, ventilation, air conditioning and refrigeration distributor. Pameco, a $600million distributor, was listed on the NYSE following an initial public offering in 1997 and was later merged into a larger company. Prior to working with Pameco, Mr.Sorrentino served with PepsiCo, Inc. (NYSE: PEP) for nine years. During this time, he held a variety of positions, including Subsidiary President, Division Vice President and Region Vice President. After completing college, Mr.Sorrentino served twelve years with United Technologies (Sundstrand Corporation) (NYSE: UTX), a manufacturer of industrial, heating and air conditioning components in a variety of engineering, sales, marketing and executive management functions. Mr.Sorrentino is an independent director and non-executive Chairman of the Board of Directors of Thermon Group Holdings (NYSE: THR). Mr.Sorrentino has served as an executive of several large manufacturing companies and brings a diversity of both public and privately held company experience to the Board of Directors. Mr.Sorrentino earned a Masters of Business Administration from the University of Chicago and a Bachelor of Science in Mechanical Engineering from Southern Illinois University. Mr.Sorrentino also served in the United States Marine Corps. Craig A. Steinke Director since 2012 Age 56 Mr.Steinke became a director in 2012 and he currently serves as the Chairman of the Compensation Committee.Mr.Steinke served as President and Chief Executive Officer of Eagle Family Foods, Inc., a manufacturer and marketer of consumer food products, from 1998 to 2007 and as President and Chief Executive Officer of GPX International Corporation, a manufacturer and distributor of industrial tires, from 2007 to 2010.Since 2006, Mr.Steinke has served as a director of Builders FirstSource, Inc. (NASDAQ: BLDR) where he serves on the Audit Committee and as Chairman of the Nominating Committee.Mr.Steinke also serves as a director of various private manufacturing organizations, and since 2007 he has served as a corporate advisor, providing strategic and operational development for selected organizations, with a focus in the manufacturing sector.Mr.Steinke is currently an operating partner at Sterling Investment Partners, a private equity investment organization. Mr.Steinke worked in public accounting for nine years with Arthur Andersen and Company and is a certified public accountant (non-active). 9 Proposal No. 2: Ratification of Independent Registered Public Accounting Firm The Audit Committee of the Board has appointed BDO USA, LLP as the independent registered public accounting firm to audit our consolidated financial statements and internal control over financial reporting for the year ending December 31, 2013.During 2012, BDO USA, LLP served as our independent registered public accounting firm and also provided certain tax and other audit related services.See “Principal Accountant Fees and Services” on page 44.Representatives of BDO USA, LLP are expected to attend the Annual Meeting, where they will be available to respond to appropriate questions and, if they desire, to make a statement. Our Board recommends a vote “FOR” the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for fiscal year 2013.If the appointment is not ratified, our Audit Committee will consider whether it should select another independent registered public accounting firm. Vote Required Ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for fiscal year 2013 requires the affirmative vote of a majority of the shares of our common stock present in person or represented by proxy at the Annual Meeting. 10 Proposal No. 3: Advisory Vote to Approve Named Executive Officer Compensation Securities and Exchange Commission (“SEC”) rules enable our shareholders to vote to approve, on an advisory (non-binding) basis, the compensation of our named executive officers as disclosed in this proxy statement. The Company’s executive compensation policies and decisions are intended to: · attract and retain talented and experienced executives in our industry; · reward superior performance for achieving specific annual strategic goals; · ensure fairness among the executive management team by recognizing the contributions each executive officer makes to our success; · foster a shared commitment among executives by aligning their individual goals with the goals of the executive management team and our Company; and · compensate our executives in a manner that incentivizes them to manage our business to meet our long-term business goals and create sustainable long-term shareholder value. We urge our shareholders to read the “Compensation Discussion and Analysis” beginning on page 21 of this proxy statement, which describes in more detail our compensation philosophy and elements of our executive compensation program, as well as the Summary Compensation Table and other related compensation tables and narrative, appearing on pages28 through 39, which provide detailed information on the compensation of our named executive officers. The Compensation Committee and the Board believe that the compensation program for our named executive officers described in this proxy statement was instrumental in helping the Company achieve its strong financial performance in 2012. We are asking shareholders to approve, on an advisory basis, the compensation of our named executive officers as disclosed in the Compensation Discussion and Analysis, the Summary Compensation Table and related compensation tables, notes and narrative discussion following the compensation tables in this proxy statement. This vote is not intended to address any specific item of compensation, but rather the overall compensation program for our named executive officers described in this proxy statement. Although this vote is non-binding, the Board and the Compensation Committee value the opinions of our shareholders and will consider the outcome of the vote when making decisions concerning executive compensation. Furthermore, shareholders are welcome to bring any specific concerns regarding executive compensation to the attention of the Board of Directors at any time throughout the year. Please refer to “Communication with the Board of Directors” on page 14 of this proxy statement for information about communicating with the Board. Our Board recommends a vote “FOR” the following non-binding resolution: RESOLVED: That the compensation paid to the named executive officers, as disclosed pursuant to the compensation disclosure rules of the SEC, including the Compensation Discussion and Analysis, compensation tables and narrative discussion, is hereby approved. Vote Required The affirmative vote of a majority of the shares present in person or by proxy is required for advisory approval of the Company’s executive compensation.The vote is advisory and non-binding in nature but our Compensation Committee will carefully consider the outcome of the vote when making future decisions regarding executive compensation arrangements. 11 Proposal No. 4: Advisory Vote on Frequency of Advisory Vote to Approve Named Executive Officer Compensation The SEC rules also enable our shareholders to indicate how frequently we should seek an advisory vote on the compensation of our named executive officers. Shareholders are not voting to approve or disapprove the Board’s voting recommendation.By voting on this Proposal No.4, shareholders may indicate whether they would prefer an advisory vote on named executive officer compensation once every one, two or three years (or you may abstain). The option of one year, two years or three years that receives the highest number of all votes cast in person or by proxy will be the frequency of the advisory vote on the compensation of our named executive officers selected by our shareholders.The vote is advisory and non-binding in nature but our Board will carefully consider the outcome of the vote when making future decisions. After careful consideration, the Board of Directors recommends that future advisory votes on named executive officer compensation occur every three years (triennially). We believe that this frequency is appropriate for a number of reasons, including: • The elements of our executive compensation do not alter in a significant way from year to year; • Our compensation programs are designed to balance near-term performance improvement with sustainable long-term value creation and to reward and incentivize long-term performance; • Compensation programs cannot be changed quickly. A triennial vote will provide the Board and Compensation Committee sufficient time to analyze and thoughtfully respond to the results of the vote, and implement any necessary changes;and • A longer frequency is consistent with long-term compensation objectives. Although the advisory vote is non-binding, the Board will review the results of the vote and take them into account in making a determination concerning the frequency of advisory votes on executive compensation. Shareholders who have concerns about executive compensation during the interval between advisory votes on executive compensation are welcome to bring their specific concerns to the attention of the Board. Please refer to “Communication with the Board of Directors” on page 14 of this proxy statement for information about communicating with the Board. Our Board recommends that shareholders vote to hold an advisory vote to approve named executive officer compensation “EVERY THREE YEARS.” 12 BOARD OF DIRECTORS AND CORPORATE GOVERNANCE Corporate Governance The Board has adopted policies and procedures to ensure effective governance of GSE. Our corporate governance materials, including our Corporate Governance Guidelines, the charters of the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee of the Board of Directors, and our Code of Ethics may be viewed in the investor relations section of our website at www.gseworld.com. We will also provide any of the foregoing information in print without charge upon written request to GSE Holding, Inc., 19103 Gundle Road, Houston, Texas 77073, Attn: General Counsel. The Nominating and Corporate Governance Committee reviews our Corporate Governance Guidelines from time to time as necessary, but no less than annually, and may propose modifications to the principles and other key governance practices from time to time as warranted for adoption by the Board. Board Composition Our certificate of incorporation provides that our Board of Directors shall consist of such number of directors as determined from time to time by resolution adopted by a majority of the total number of directors then in office. Our Board of Directors currently consists of seven members. Any additional directorships resulting from an increase in the number of directors may be filled by the directors then in office.The term of office for each director will be until his successor is elected and qualified or until his earlier death, resignation or removal.Elections for directors will be held annually. Criteria considered by the Nominating and Corporate Governance Committee in the nomination of directors include: · experience as a senior officer in a public or substantial private company; · the breadth of knowledge about issues affecting GSE and/or its industry; · expertise in finance, logistics, manufacturing, law, human resources or marketing, in each case on a national or international scale; and · personal attributes that include integrity and sound ethical character, absence of legal or regulatory impediments, absence of conflicts of interest, demonstrated track record of achievement, ability to act in an oversight capacity, appreciation for the issues confronting a public company, adequate time to devote to the Board and its committees and willingness to assume broad fiduciary responsibilities on behalf of all shareholders. For a description of each Board nominee’s skills and experiences, refer to “Proposal No. 1: Election of Directors” above. Our Board met seven times in 2012.Directors are expected to attend Board meetings and meetings of committees on which they serve, and to spend the time needed and meet as frequently as necessary to properly discharge their responsibilities.During 2012, all of the directors attended 75% or more of the meetings of the Board and the committees on which they served that were held during their time of service.Directors are encouraged to attend the Annual Meeting of shareholders. Board Leadership Structure.Our Corporate Governance Guidelines provide that the roles of Chairman of the Board (the “Chairman”) and Chief Executive Officer may be separated or combined. The roles are currently separated, with Mr.Griffin serving as Chairman and Mr.Arnold serving as Chief Executive Officer. The Board exercises its discretion in combining or separating these positions as it deems appropriate in light of prevailing circumstances.The Board believes that its current leadership structure is appropriate at this time. In particular, the Board believes that the current separation of offices, with the Chairman of the Board being an independent, non-executive director, is optimal at present as it allows the Chief Executive Officer to devote his full attention and energy to the challenges of managing the business, while the Chairman of the Board facilitates Board activities and the flow of information between management and directors. 13 Board Independence.The Board has affirmatively determined that Messrs.Evans, Goodrich, Griffin, Sorrentino and Steinke are independent directors under the rules of the New York Stock Exchange (“NYSE”). Communication with the Board of Directors You may communicate with the Board by directing communications to the Secretary, GSE Holding, Inc., 19103 Gundle Road, Houston, TX 77073, and you should prominently indicate on the outside of the envelope that the communication is intended for the Board or for individual directors.In accordance with instructions from the Board, the Secretary will review all communications, will organize the communications for review by the Board and will promptly forward communications (other than communications that are trivial in nature or otherwise not related to accounting, internal controls, auditing matters, corporate governance, or any other significant legal or ethical issues at GSE) to the Board or individual directors. Board Committees Our Board of Directors has established an Audit Committee, a Compensation Committee and a Nominating and Corporate Governance Committee. The composition, duties and responsibilities of these committees are as set forth below. In the future, our board may establish other committees, as it deems appropriate, to assist it with its responsibilities.All of the members of our Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee are “independent” as independence is defined by NYSE rules.All members of the Audit Committee are “independent” as defined by Rule 10A-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Audit Committee The Audit Committee provides assistance to the Board of Directors in fulfilling their oversight responsibility to the shareholders, potential shareholders and investment community relating to (1)our financial reporting process; (2)the quality and integrity of our financial statements; (3)our systems of internal accounting and financial controls; (4)the performance of our internal audit function and independent registered public auditors; (5)the independent registered public auditor’s qualifications and independence; and (6)our compliance with legal and regulatory requirements. Our Audit Committee consists of Messrs.Goodrich (Chairman), Evans, Sorrentino and Steinke. The Board of Directors has affirmatively determined that Mr.Goodrich is an audit committee financial expert under the SEC rules and that Messrs.Goodrich, Evans, Sorrentino and Steinke are independent under Rule 10A-3(b)(1) under the Exchange Act and the listing standards of the NYSE. Our Board of Directors has adopted a written charter for the Audit Committee which is available on our website at www.gseworld.com. Compensation Committee The Compensation Committee is responsible for, among other matters: (1)reviewing key compensation goals, policies, plans and programs; (2)reviewing and approving the compensation of our Chief Executive Officer and other executive officers; (3)reviewing and approving employment agreements and other similar arrangements between us and our executive officers; and (4)administrating stock plans and other incentive compensation plans. Our Compensation Committee consists of Messrs.Steinke (Chairman), Evans, Goodrich, Griffin and Sorrentino. Our Board of Directors has adopted a written charter for the Compensation Committee which is available on our website at www.gseworld.com. Nominating and Corporate Governance Committee Our Nominating and Corporate Governance Committee is responsible for, among other matters: (1)identifying individuals qualified to become members of our Board of Directors, consistent with criteria approved by our Board of Directors; (2)reviewing and approving the compensation of our directors; (3)overseeing the organization of our Board of Directors to discharge the Board of Directors’ duties and responsibilities properly and efficiently; 14 (4)identifying best practices and recommending corporate governance principles; and (5)developing and recommending to our Board of Directors a set of corporate governance guidelines and principles applicable to us. Our Nominating and Corporate Governance Committee consists of Messrs.Sorrentino (Chairman), Evans, Goodrich and Griffin. Our Board of Directors has adopted a written charter for the Nominating and Corporate Governance Committee which is available on our website at www.gseworld.com. We have not paid a fee to any third party to identify or assist in identifying or evaluating potential nominees. The following table shows the membership of each committee during 2012 and the number of meetings held by each committee in 2012: Name of Director Audit Committee Compensation Committee Nominating and Corporate Governance Committee Robert C. Griffin Member Member Mark C. Arnold Michael G. Evans Member Member Member Marcus J. George Richard E. Goodrich Chairman Member Member Charles A. Sorrentino Member Member Chairman Craig A. Steinke(1) Member Chairman Number of Meetings in 2012 6 7 5 On June 4, 2012, Mr.Steinke became a Director of the Company and a member of the Audit Committee.On December 18, 2012, Mr.Steinke became a member of the Compensation Committee, and on January 1, 2013, he was appointed the Chairman of the Compensation Committee. Compensation Committee Interlocks and Insider Participation Decisions on executive compensation for 2012 were made by our Compensation Committee, based upon the recommendations of the CEO with respect to the other executives. The Compensation Committee currently consists of Messrs. Steinke (Chairman), Evans, Goodrich, Griffin and Sorrentino. No member of the Committee was an officer or employee of our Company or had any relationship with us that is required to be disclosed as a Compensation Committee Interlock as described in Item407(e)(4) of RegulationS-K promulgated by the SEC. Code of Business Conduct and Ethics We have adopted a code of ethics that applies to each employee, and each employee of our subsidiaries, including our principal executive officer, principal financial officer and principal accounting officer. The Code of Ethics is available on our website at www.gseworld.com. Any amendments to, or waivers from, any provision of the Code of Ethics (to the extent applicable to our principal executive officer, principal financial officer and principal accounting officer) will be posted on our website. The Board’s Role in Risk Oversight The Board’s role in the risk oversight process includes receiving regular updates and reports from members of senior management on areas of material risk to our Company, including operational, financial, regulatory, strategic and reputational risks. The full Board or, if appropriate, one of its committees receives these updates and reports from the senior managers responsible for the oversight of particular risks within our Company. These updates and reports enable the Board to understand and implement our risk identification, risk management and risk mitigation strategies. 15 EXECUTIVE OFFICERS Our executive officers are elected by the Board annually to hold office until their successors are elected and qualified. Mark C. Arnold President, Chief Executive Officer and Director Age 54 For biographical information for Mark C. Arnold, see “Proposal No. 1: Election of Directors” above. J. Michael Kirksey Executive Vice President and Chief Financial Officer Age 57 Mr.Kirksey joined the Company as Executive Vice President and Chief Financial Officer on January 7, 2013.Prior to GSE, Mr.Kirksey served as the Executive Vice President and Chief Financial Officer from 2007 to 2012 of Endeavor International Corporation, an independent oil and gas company located in Houston, Texas.Prior to Endeavor International Corporation, Mr.Kirksey served as Chief Financial Officer from 2006 to 2007 for Sirva, Inc., a moving and relocation company located in Chicago, Illinois.From 2004 – 2005, Mr.Kirksey was employed as Chief Financial Officer for ION Geophysical Corporation, an oil and gas technical services company located in Houston, Texas. Mr.Kirksey was Chief Executive Officer from 2000 to 2002 and Chief Financial Officer from 1997 to 2000 of Metals USA, Inc., a distributor and service provider of metal and metal components located in Houston, Texas. Mr.Kirksey began his career at Arthur Andersen& Co., an international audit and business strategy consulting firm, where he spent 13 years.Mr.Kirksey earned a Bachelor of Science degree in accounting from Harding University. Peter R. McCourt Executive Vice President of Global Sales and Marketing Age 53 Mr.McCourt joined GSE as Executive Vice President of Global Sales and Marketing in July 2010. Mr.McCourt is in charge of leading our global sales and marketing efforts, while building and maintaining customer relationships and strategic partnerships. Mr.McCourt has spent over 20years in international sales and marketing leadership roles.Prior to joining GSE, Mr.McCourt was a Vice President of Sales for ERICO International Corporation, a manufacturer of engineered products designed for diverse niche applications in the electrical, mechanical, commercial and industrial, rail and utility markets, located in Solon, Ohio from 2001 to 2010.In his role at ERICO, Mr. McCourt was responsible for global sales of a line of electrical and fastening products for electrical, data-communications and construction industries.Prior to joining ERICO, he was at the Hilti Corporation, a manufacturer of products for construction professionals, located in Schaan, Liechtenstein from 1988 to 2001, where he held several major positions, including President and General Manager, Director of Sales, Director of Marketing and Product Manager and Regional Sales Manager. Mr.McCourt earned a Higher National Certificate in mechanical engineering from Kilmarnock Technical College and a marine engineering first class certificate from Glasgow College of Nautical Studies. Jeffery D. Nigh Executive Vice President of Global Operations Age 50 Mr.Nigh joined GSE as Executive Vice President of Global Operations in October 2010. Mr.Nigh is responsible for leading all manufacturing, logistics and purchasing activities worldwide.Prior to joining GSE, Mr. Nigh was the President of the Basic Bedding Division of Spring Industries, Inc., a manufacturer of textile home furnishings, from 1999 to 2010.While at Spring Industries, Mr.Nigh held several other senior roles, including Vice President and General Manager of global Bedding business, Executive Vice President of global supply chain and Asian sourcing, President of Utility Bedding and President of Springs Renewables LLC.Previously, Mr.Nigh worked as a consultant at the international consulting firm of McKinsey& Company in Atlanta from 1998 to 1999 and in various positions at Union Camp Corporation Engineer from 1990 to 16 1996. Mr.Nigh earned a Bachelor of Science degree in Chemical Engineering from Georgia Institute of Technology and a Master of Business Management degree from Harvard Business School. L. Gregg Taylor Vice President and Chief Accounting Officer Age 53 Mr.Taylor joined GSE as Chief Accounting Officer in 2010. Mr. Taylor is responsible for leading all financial reporting, performance analysis and accounting operations worldwide. Before joining GSE, Mr.Taylor was a business consultant at Alvarez& Marsal Business Consulting LLC, a global professional consulting firm, from 2006 to 2010.Previously, Mr.Taylor was a consultant with Accenture, a global management consulting, technology services and outsourcing company where he held Senior Director and Partner positions from 1995 – 2006.Prior to consulting, Mr.Taylor held various positions including Accounting Director, Regional Controller and Divisional Controller at Fox Meyer Drug Co., a pharmaceutical distributor, from 1985-1995.Mr.Taylor earned a Bachelor of Business Administration degree with a major in Accounting from the University of Texas at Arlington and is a Certified Public Accountant (currently inactive) in the State of Texas. Edward J. Zimmel Vice President of Engineering Age 50 Mr.Zimmel has served as our Vice President of Engineering since 2002. Mr.Zimmel is responsible for leading our global engineering organization in technical support and plant engineering for all of our product lines worldwide. With over 24years of geosynthetics experience, he has served in various roles in engineering and installation management positions since joining GSE in 1986. Mr.Zimmel earned a Bachelor of Science degree in Civil Engineering from Texas A&M University. Mark A. Whitney Vice President, General Counseland Secretary Age 50 Mr. Whitney joined GSE as Vice President, General Counseland Secretary in 2012.Mr.Whitney is responsible for leading the company’s legal functions.Prior to joining GSE, Mr.Whitney was in private practice with the Boyden, Cooluris, Livingston& Saxe law firm from 2010 to 2012 in Sacramento, California.From 2003 to 2009, Mr.Whitney served as General Counsel at GenCorp Inc., a $700million technology-based manufacturing company located in Sacramento, California.Prior to working at GenCorp, Mr.Whitney served as senior corporate counsel at Tyco International Ltd., a diversified manufacturer located in Boca Raton, Florida, focusing on mergers and acquisitions.Mr.Whitney earned a Bachelor of Arts degree with a major in Economics from Bowdoin College and a JD from the University of New Hampshire Law Center (formerly known as Franklin Pierce Law Center). Kevin M. Miller Vice President, Commercial Operations Age 46 Mr.Miller was appointed as Vice President, Commercial Operations in 2013. Mr.Miller is responsible for commercialization of new products, creating new applications of existing products and leading innovation management.Mr.Miller joined GSE as Product Line Director in 2012 and was responsible for developing and managing the product innovation program, and developing systems for expedited product launches and commercialization of products.From 2010 to 2012, Mr.Miller owned and operated his own company called Ripple Mobile, an information technology company that produces applications for mobile devices and for cloud computing.From 1999 to 2010, Mr.Miller held various positions at Advanced Drainage Systems (“ADS”), a leading manufacturer of polyethylene pipe located in Hilliard, Ohio, including product management, engineering management and sales management positions.During his time at ADS, Mr.Miller led product development and commercialization activities for several successful product and market entries.Mr.Miller earned a Bachelor of Civil Engineering from the Georgia Institute of Technology. 17 COMMON STOCK OWNERSHIP Beneficial Ownership Table The following table provides information concerning beneficial ownership of our common stock as of March 25, 2013 by: ·each of our directors; ·each of our named executive officers; ·each person known by us to beneficially own 5% or more of our outstanding common stock; and ·all of our directors and executive officers as a group. The following table lists the number of shares and percentage of shares beneficially owned based on 20,107,556 shares of common stock outstanding as of March 25, 2013.Beneficial ownership is determined in accordance with the rules of the SEC, and generally includes voting power and/or investment power with respect to the securities held.Shares of common stock subject to options currently exercisable or exercisable within 60 days of March 25, 2013 are deemed outstanding and beneficially owned by the person holding such options for purposes of computing the number of shares and percentage beneficially owned by such person, but are not deemed outstanding for purposes of computing the percentage beneficially owned by any other person.Except as indicated in the footnotes to this table, and subject to applicable community property laws, the persons or entities named have sole voting and investment power with respect to all shares of our common stock shown as beneficially owned by them.Unless otherwise indicated in the table or notes below, the address for each beneficial owner is c/o GSEHolding, Inc., 19103 Gundle Road, Houston, Texas 77073. Shares Beneficially Owned Name Number Percent 5% Shareholders: Code Hennessy& SimmonsLLC(1) % Robeco Investment Management, Inc.(2) % Gilder, Gagnon, Howe& Co. LLC(3) % Putnam Investments, LLC(4) % Named Executive Officers and Directors: MarkC. Arnold(5) % J. Michael Kirksey * L. Gregg Taylor(6) * PeterR. McCourt * JefferyD. Nigh * MichaelG. Evans * MarcusJ. George(7) % RichardE. Goodrich * RobertC. Griffin * CharlesA. Sorrentino * Craig A. Steinke * All directors and executive officers as a group (14persons)(8) % * Represents beneficial ownership of less than 1% of our outstanding common stock. Includes 10,726,003shares held by Code Hennessy& SimmonsIV LP (“CHS IV”) and 17,632shares held by CHS AssociatesIV. Code Hennessy& Simmons LLC (“CHS”) is the general partner of CHS AssociatesIV as well as the general partner of CHS ManagementIV LP, which is the general partner of CHS IV. The Investment Committee of CHS exercises sole voting and dispositive powers with respect to the shares of our common stock held by both CHS IV and CHS AssociatesIV. The members of the Investment Committee are BrianP. 18 Simmons, DanielJ. Hennessy, ThomasJ. Formolo, DavidO. Hawkins and RichardA. Lobo (collectively, the “Investment Committee Members”). Each of the Investment Committee Members disclaims beneficial ownership of the shares held by CHS IV and CHS AssociatesIV, except to the extent of a pecuniary interest therein. In addition, due to the relationship between CHS and certain other stockholders as set forth in the Stockholders Agreement described under “Certain Relationships and Related Transactions –Amended and Restated Stockholders Agreement,” CHS may be deemed to constitute a “group,” within the meaning of Section 13(d)(3) of the Exchange Act, with such other stockholders and may be deemed to have shared voting and dispositive power with respect to the limited matters described in the Stockholders Agreement over (and therefore to beneficially own) the 683,753 shares of common stock beneficially owned in the aggregate by such other stockholders, such that CHS may be deemed to beneficially own 11,427,388 shares of common stock.CHS expressly disclaims membership in any “group” with any person and expressly disclaims beneficial ownership of any shares of common stock beneficially owned by such other stockholders. The address for each of the Investment Committee Members is c/o Code Hennessy& Simmons LLC, 10 South Wacker Drive, Suite3175, Chicago, IL 60606. Robeco Investment Management, Inc. (“RIM”) is deemed to be the beneficial owner of 2,090,205 shares held by RIM for the discretionary account of certain clients.All of the foregoing information is according to a Schedule 13G/A filed with the SEC on February 7, 2013.The address of Robeco Investment Management, Inc. is 909 Third Avenue, New York, NY 10022. Gilder, Gagnon, Howe& Co. LLC (“GGH”) is deemed to be the beneficial owner of 1,192,646 shares, of which 1,188,429 shares are held in customer accounts over which partners and/or employees of GGH have discretionary authority to dispose of or direct the disposition of the shares, 707 shares are held in accounts owned by the partners of GGH and their families and 3,510 shares are held in the account of the profit-sharing plan of GGH.All of the foregoing information is according to a Schedule 13G/A filed with the SEC on January 10, 2013.The address of Gilder, Gagnon, Howe& Co. LLC is 3 Columbus Circle, 26th Floor, New York, NY 10019. Putnam Investments, LLC (“PI”) is deemed to be the beneficial owner of 1,249,525 shares, which consists of shares beneficially owned by two wholly-owned subsidiaries of PI: Putnam Investment Management, LLC, a registered investment adviser and adviser to the Putnam family of mutual funds (“PIM”), and The Putnam Advisory Company, LLC, a registered investment adviser and adviser to Putnam’s institutional clients (“PAC”). PIM and PAC, in turn, are deemed to be the beneficial owners of shares beneficially owned by clients of such investment advisers, which clients may include investment companies registered under the Investment Company Act of 1940, as amended, and/or employee benefit plans, pension funds, endowment funds or other institutional clients.All of the foregoing information is according to a Schedule 13G filed with the SEC on February 14, 2013.The address of Putnam Investments, LLC is 7 Shattuck Road, Andover, MA 01810-2450. Includes 81,472 shares issuable upon the exercise of stock options held by Mr. Arnold that are currently exercisable or exercisable within 60 days of March 25, 2013. Includes 36,210 shares issuable upon the exercise of stock options held by Mr. Taylor that are currently exercisable or exercisable within 60 days of March 25, 2013. Includes 10,726,003shares held of record by CHS IV. Mr.George is a partner of CHS. CHS is the general partner of CHS AssociatesIV as well as the general partner of CHS ManagementIV LP, which is the general partner of CHS IV.Mr.George disclaims beneficial ownership of the shares held by CHS IV. The address for Mr.George is c/o Code Hennessy& Simmons LLC, 10 South Wacker Driver, Suite3175, Chicago, IL 60606. Includes 10,726,003 shares for which Mr. George has disclaimed beneficial ownership. See note (7) above. Does not include Mr. Lacey, who is no longer an executive officer, but includes Edward Zimmel, Mark Whitney and Kevin Miller who are executive officers but not named executive officers. 19 Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our directors, executive officers and persons who own more than 10% of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of changes in ownership of our common stock and to provide us copies of these reports.Based solely on representations and information provided to us by the persons required to make such filings, we believe that, during 2012, our directors, executive officers and 10% shareholders complied with all applicable Section 16(a) filing requirements. 20 EXECUTIVE COMPENSATION Compensation Discussion and Analysis Introduction This Compensation Discussion and Analysis describes the compensation arrangements we have with our senior officers, whom we refer to as our “named executive officers,” or NEOs. Our NEOs for fiscal 2012 were: Name Title MarkC. Arnold President, Chief Executive Officer and Director WilliamF. Lacey Former Executive Vice President and Chief Financial Officer(1) PeterR. McCourt Executive Vice President of Global Sales and Marketing JefferyD. Nigh Executive Vice President of Global Operations L. Gregg Taylor Vice President and Chief Accounting Officer Mr.Lacey served as our Chief Financial Officer from August 22, 2011 to September 27, 2012.On January 7, 2013, Mr.Kirksey joined the Company as Executive Vice President and Chief Financial Officer.For a description of Mr.Kirksey’s employment agreement, refer to “–Employment Agreements” below. Executive Compensation Objectives and Principles The Compensation Committee of our Board of Directors is responsible for establishing the objectives and principles of our executive compensation program, for evaluating the performance of our NEOs and approving their annual compensation and for monitoring the overall effectiveness of our executive compensation program. Our executive compensation program is designed to: · attract and retain talented and experienced executives in our industry; · reward superior performance for achieving specific annual strategic goals; · ensure fairness among the executive management team by recognizing the contributions each executive officer makes to our success; · foster a shared commitment among executives by aligning their individual goals with the goals of the executive management team and our Company; and · compensate our executives in a manner that incentivizes them to manage our business to meet our long-term business goals and create sustainable long-term shareholder value. Determining Executive Compensation The Compensation Committee annually evaluates the performance of our NEOs. The Compensation Committee meets with our Chief Executive Officer to review each of the other NEO’s performance and to discuss compensation recommendations for the other NEOs. Based upon the recommendations from our Chief Executive Officer and in accordance with the compensation objectives and policies described in this compensation discussion and analysis, the Compensation Committee approves the annual compensation packages of our NEOs other than our Chief Executive Officer, which includes base salary, cash performance awards and grants of long-term equity incentive awards as described below. The Compensation Committee evaluates the performance of our Chief Executive Officer (without the participation of our Chief Executive Officer) and determines appropriate base salary, cash performance awards and grants of long-term equity incentive awards based on this evaluation. In 2012, the Compensation Committee retained Longnecker& Associates (“Longnecker”), a nationally known compensation consulting firm, to: 21 · develop an appropriate peer group based upon market capitalization and revenue in the plastic and rubber manufacturing industry; · review the total cash compensation (base salary and annual incentives) for our NEOs; · assess the competitiveness of executive compensation, based on market capitalization and revenue, as compared to the approved 2012 peer group and published survey companies in the plastic and rubber manufacturing industry; and · provide conclusions and recommended considerations for the current total cash compensation packages which balance the need for competitive compensation with internal fiscal responsibility. Following discussions with the Compensation Committee and management, Longnecker established a comparator group consisting of the following companies: Innophos Holdings, Inc.; Tredegar Corporation; Myers Industries, Inc.; Handy and Harman Ltd; Quaker Chemical Corp.; Aceto Corporation; Raven Industries; Landec Corporation; Core Molding Technologies, Inc.; Thermon Group Holdings, Inc.; and UFP Technologies, Inc.The Compensation Committee selected the comparator group companies because they are similar in size as the company and compete in the same industry. In addition to publicly available proxy statement information for the comparator group companies, Longnecker procured market compensation data from published survey sources utilizing companies that operate in the plastic and rubber manufacturing industry based upon GSE’s size.Those published survey sources included (i) Economic Research Institute, 2xecutive Compensation Assessor, (ii) Towers Watson, 2011/2012 Top Management Compensation – Compensation Calculator, (iii) Mercer, Inc., 2eneral Benchmark, and (iv) WorldatWork, 2010/2011 Total Salary Increase Budget Survey. Using a weighted average of 50% for the comparator group data and 50% for the four published survey sources, Longnecker then calculated market consensus data for each NEO position by “matching” each of our NEO positions, based on Longnecker’s understanding of the position’s primary duties and responsibilities, to a similar position within Longnecker’s market consensus data. The Longnecker study recommended the total cash target (base salary plus annual incentive target) for the NEOs be set at just below the 50th percentile. Elements of Compensation Our current executive compensation program consists of the following components: ·base salary; ·performance-based cash incentive awards; ·long-term equity incentives; ·post-employment benefits; and ·other benefits and perquisites. Historically, base salary and the annual cash incentive bonus have been the most significant elements of our executive compensation program. Following our initial public offering (“IPO”) in February 2012, we expect that long-term equity-based compensation will continue to become a more significant element of our executives’ total compensation. These elements, on an aggregate basis, are intended to substantially satisfy the overall objectives of our executive compensation program. Typically, we have established each of these elements of compensation at the same time to enable the Compensation Committee to simultaneously consider all of the significant elements of compensation and their impact on total compensation. We strive to achieve an appropriate mix between the various elements of our executive compensation program to meet our compensation objectives and philosophy; however, we do not apply any rigid allocation formula in setting our executive compensation, and we may make adjustments to this approach after giving due consideration to prevailing circumstances. Base Salary The base salary element of our executive compensation program provides a minimum, fixed level of cash compensation for the named executive officers to compensate them for services rendered during the fiscal year and is intended to 22 attract and retain highly qualified executives. Base salary amounts are established at the time we hire an executive. Historically, these amounts have been highly individualized, resulting from arms-length negotiations, and have been based on our financial condition and available resources, our need for that particular position to be filled, the existing internal compensation structure for each position and the competitive market for corresponding positions within our industry. The Compensation Committee reviews each executive’s base salary on an annual basis, considering the executive’s scope of responsibility, individual performance and experience, business performance and our overall market competitiveness. The Compensation Committee also monitors the impact base salary increases have on the other elements of our compensation program, including the annual cash incentive bonus, which is determined as a percentage of base salary, long-term equity incentives and total compensation. The base salary of each of our NEOs was set by our Board of Directors and is set forth in each of the NEOs offer letter or employment agreement. See “–Employment Agreements” below. Base salaries for our NEOs in 2012 were as follows: Name 2012BaseSalary MarkC. Arnold(1) WilliamF. Lacey(2) PeterR. McCourt JefferyD. Nigh L. Gregg Taylor Mr.Arnold’s base salary was increased from $440,000 to $475,000 in January 2012, and then from $475,000 to $490,000 in June 2012. Mr.Lacey served as our Chief Financial Officer from August 22, 2011 to September 27, 2012. Performance-Based Cash Incentive Awards Our performance-based cash incentive awards are designed to support our current business needs and drive consistent focus throughout the year by aligning the compensation of our NEOs with our short-term operational and performance goals. NEOs are eligible to receive such awards upon the attainment of pre-established objective financial goals and individual performance goals. This element of our executive compensation program is intended to motivate executives to work effectively to achieve these objectives and reward them when the pre-established objectives and results are certified. The financial targets and overall design of the performance-based cash incentive awards for executives generally mirror the annual incentive compensation program for all other eligible, salaried employees. The Compensation Committee annually assigns each executive a target award as a percentage of salary. Performance-based cash incentive awards are based on GSE’s and the executive’s achievement of the pre-established company and individual performance goals. Performance-based cash incentive awards are made pursuant to company objectives (such as Adjusted EBITDA) and then pursuant to individual performance goals. Although the Compensation Committee does not formally assign a specific weighting, in general, company objectives represent a majority of the weighting.The pre-established threshold financial goal for 2012 was based upon Adjusted EBITDA of $45million. “Adjusted EBITDA” represents net income or loss before interest expense, income tax expense, depreciation and amortization of intangibles, change in the fair value of derivatives, loss (gain) on foreign currency transactions, restructuring expenses, extraordinary and non-recurring professional fees, stock-based compensation expense, loss (gain) on asset sales and management fees paid to CHS.Adjusted EBITDA is a non-GAAP measure specific to GSE’s performance-based cash incentive awards and may not be comparable to other similarly titled measures of other companies. 23 2012 Individual Objectives The primary individual objectives (“MBOs”) for Messrs.Arnold, Lacey, McCourt, Nigh and Taylor for 2012 are set forth below. · Mark C. Arnold, Chief Executive Officer.Mr.Arnold’s individual performance goals for 2012 were to (1)stabilize the senior management team through hiring and leadership, (2) work with the Board to develop a broader base of public company appropriate metrics with which to manage GSE, (3)develop a full investor relations capability, including policies, procedures and staffing/support , (4) develop a full strategic plan for the business, (5) commence development of a management succession plan to be presented to the Board in early 2013, (6) market conditions permitting, successfully complete a secondary stock offering in 2012, (7) manage direct reports to ensure that they meet the substantial majority of their main business objectives, (8) lead the development and sale of new higher margin products to improve the overall mix and increase average gross margins, and (9) ensure proper diligence and successful integration of acquisitions and large capital expenditure projects. Each goal was developed with a pre-established percentage allocation of 11.1%. · William F. Lacey, Former Executive Vice President and Chief Financial Officer.Mr.Lacey’s individual performance goals for 2012 were to (1) consolidate the Second Lien Term Loan Note into the First Lien Term Loan Note on acceptable terms, (2) improve various business intelligence metrics and measurement tools, (3) recruit additional members for the finance function, (4) achieve certain targets relating to working capital as a percentage of sales, and (5) market conditions permitting, successfully complete a secondary stock offering in 2012. Mr.Lacey’s goals were developed with pre-established percentage allocations of their importance. · Peter R. McCourt, Executive Vice President of Global Sales and Marketing.Mr.McCourt’s individual performance goals for 2012 were to (1)successfully launch new products as they become operationally available, (2)achieve certain sales target of various products, (3)recruit or identify personnel for succession plan of direct reports, and (4) achieve certain targets relating to working capital as a percentage of sales. Mr.McCourt’s goals were developed with pre-established percentage allocations of their importance. · Jeffery D. Nigh, Executive Vice President of Global Operations.Mr.Nigh’s individual performance goals for 2012 were to (1)achieve a specified global OSHA incidence rate, (2)reduce customer complaints on a year-over-year basis, (3)meet 2012 Production volumes globally, (4)successfully install additional capacity, (5) implement programs to reduce raw material costs by $5million on an annualized basis, (6)match resin fixed pricing to global backlog, (7)develop partnerships to offer GSE-branded products globally, (8) produce and deliver various new products globally, and (9) recruit and hire key engineering personnel. Mr.Nigh’s goals were developed with pre-established percentage allocations of their importance. · L. Gregg Taylor, Vice President and Chief Accounting Officer.Mr.Taylor’s individual performance goals for 2012 were to (1) improve various business intelligence metrics and measurement tools, (2) recruit a European controller, (3) consolidate the North American and Latin American finance functions, (4) develop a forecasting methodology and model, and (5) implement a standard accounting process checklist for all regions. Each goal was developed with a pre-established percentage allocation of 20.0%. 24 The target performance-based cash incentive award opportunity for each eligible executive was set as a percentage of base salary.For 2012, the amount of performance-based cash incentive awards for participating executives ranged from zero to double their incentive target as set forth in the table below, based upon the extent to which the pre-established performance goals were achieved or exceeded. The threshold, target and maximum annual performance bonus payout opportunities of our NEOs for 2012 are set forth in the table below. Performance-based cash incentive award structure Name Threshold Payout as Percentage of Base Salary(1) Target Payout as Percentage of Base Salary Maximum Payout as Percentage of Base Salary Actual Bonus Payout MarkC. Arnold 15
